Citation Nr: 0809073	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asbestosis, restrictive 
lung disease.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

By a July 2004 rating decision of the RO in Columbia, South 
Carolina, the veteran's claim of service connection for 
asbestosis, restrictive lung disease was denied.  The veteran 
testified before the undersigned at an August 2005 
videoconference hearing.  A transcript has been associated 
with the file.  In September 2005, the Board of Veterans' 
Appeals (Board) granted a motion to advance the case on the 
docket due to financial hardship.  See 38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c) (2007).  In October 2005, the Board denied 
the claim. 

The Board also denied a motion for reconsideration in March 
2006.

The veteran appealed the Board's October 2005 decision to the 
Court of Appeals for Veterans' Claims (Court).  In an August 
2007 Order, the Court endorsed a joint motion for remand, 
vacated the October 2005 Board decision that denied the claim 
for service connection, and remanded the matter for 
compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court endorsed a joint motion for remand, which indicates 
that there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The veteran seeks service connection for asbestosis due to 
asbestos exposure aboard ships in the Navy.  As noted above, 
he served on active duty in the Navy from March 1969 to 
November 1970.  This included service aboard the USS Affray 
and the USS Ozark.  The veteran has stated in numerous 
submissions that he had asbestos dust exposure while aboard 
those two ships.  

The Board denied this claim in October 2005 for lack of 
evidence of inservice asbestos exposure.  The joint motion 
for remand indicates that the Department of Defense possesses 
information as to asbestos aboard ships during the veteran's 
period of service.  The specific offices of the Naval 
Historical Center, Ships History Branch and the Naval Sea 
Systems Command were listed as possible sources of records 
confirming the presence of asbestosis aboard these ships.  As 
such, the Board will remand for confirmation that the USS 
Affray and the USS Ozark had asbestos aboard.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran bears a current diagnosis of asbestosis and 
alleges that it is related to inservice asbestos exposure.  
There is a sufficient link that an examination would be 
warranted under McLendon.  See id.  The RO sent the veteran 
for a June 2006 VA examination, to determine the etiology of 
the veteran's asbestosis.  The examiner did not have the 
veteran's claims file available and concluded that an opinion 
finding nexus would be speculative without more information.  
The Board finds that this examination would be inadequate 
should the records search confirm that the veteran did have 
asbestos exposure during service.  Should the records search 
confirm asbestos exposure, the veteran's claims file must be 
sent for an updated opinion, which relies on the entire 
record.  See McLendon, supra.  As the veteran's disability 
has been established, the Board concludes that further 
examination is not warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the veteran's claimed inservice asbestos 
exposure by contacting the Naval 
Historical Center, Ships History Branch 
and the Naval Sea Systems Command or other 
relevant Department of Defense office, 
regarding asbestos aboard the USS Affray 
and the USS Ozark.  All efforts to obtain 
these records should be fully documented, 
and the RO/AMC should request a negative 
response if records are not available.

2.  Should the evidence obtained by the 
above searches confirm asbestos exposure 
during service, the veteran's claims file 
should be sent for a VA opinion to 
determine whether the veteran's asbestosis 
disorder is as likely as not etiologically 
related to the inservice asbestos 
exposure.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



